                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                        NOLAN F. LEONARDO,
                                  10                                                        Case No. 19-cv-00685-DMR (PR)
                                                       Plaintiff,
                                  11                                                        ORDER OF SERVICE
                                                v.
                                  12
Northern District of California
 United States District Court




                                        DEPUTY KAIWAI, et al.,
                                  13
                                                       Defendants.
                                  14

                                  15     I.   INTRODUCTION
                                  16          Plaintiff, who is currently in custody at the San Francisco County Jail #5 in San Bruno,

                                  17   California, has filed a pro se civil rights action pursuant to 42 U.S.C. § 1983, alleging the use of

                                  18   excessive force against him during an incident in September 2018.

                                  19          Plaintiff has consented to magistrate judge jurisdiction, and this matter has been assigned

                                  20   to the undersigned Magistrate Judge. Dkts. 3, 5.

                                  21          Plaintiff’s motions for leave to proceed in forma pauperis will be granted in a separate

                                  22   written Order. Dkts. 2, 6.

                                  23          Venue is proper because the events giving rise to the claims are alleged to have occurred in

                                  24   San Francisco County, which is located in this judicial district. See 28 U.S.C. § 1391(b).

                                  25          In his complaint, Plaintiff lists the following officers from the San Francisco County

                                  26   Sheriff’s Department: Deputy Kaiwai; Lt. DeGuzman; and unnamed Sheriff’s Deputies. Dkt. 1 at

                                  27   2-3. Under the “Relief” section, he states as follows:

                                  28                  I want the court to order an investigation on the assault that took
                                                        place in Sept. and I want every deputy involved to be charged
                                   1                    accordingly. DeGuzman should not be a [lieutenant]. Kaiwai
                                                        should be held responsible for my permanent injury.
                                   2
                                       Id. at 3. It is unclear whether he seeks monetary damages for the aforementioned “permanent
                                   3
                                       injury.” See id.
                                   4
                                           II.   DISCUSSION
                                   5
                                                 A.   Standard of Review
                                   6
                                                 A federal court must conduct a preliminary screening in any case in which a prisoner seeks
                                   7
                                       redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
                                   8
                                       § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims
                                   9
                                       that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek
                                  10
                                       monetary relief from a defendant who is immune from such relief. Id. § 1915A(b)(1), (2). Pro se
                                  11
                                       pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th
                                  12
Northern District of California




                                       Cir. 1988).
 United States District Court




                                  13
                                                 To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:
                                  14
                                       (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that
                                  15
                                       the alleged violation was committed by a person acting under the color of state law. West v.
                                  16
                                       Atkins, 487 U.S. 42, 48 (1988).
                                  17
                                                 B.   Excessive Force
                                  18
                                                 Plaintiff alleges that “[i]n September of 2018, unnecessary and excessive force was used
                                  19
                                       on [him] . . . for no legitimate reason, by the San Francisco Sheriff[’]s Department, as directed and
                                  20
                                       encouraged by [Defendant] DeGuzman.” Dkt. 1 at 3. Plaintiff claims that Defendant Kaiwai
                                  21
                                       “inflicted permanent damage to [his] right elbow.” Id. Plaintiff also claims that he was “tortured
                                  22
                                       for 15 minutes by Sheriff[’]s Deputies while handcuffed behind [his] back.” Id. Plaintiff alleges
                                  23
                                       that “[his] right arm was swollen and bruised as was [his] left eye” and that he suffered from
                                  24
                                       lacerations on his wrists “from overtightened metal handcuffs.” Id. Liberally construed,
                                  25
                                       Plaintiff's allegations state a cognizable excessive force claim against Defendants Kaiwai and
                                  26
                                       DeGuzman as well as the aforementioned unnamed Sheriff’s Deputies.1
                                  27

                                  28   1
                                            Plaintiff contends he filed a grievance on the aforementioned claim of excessive force, but
                                                                                            2
                                   1          However, regarding the unnamed Sheriff’s Deputies, Plaintiff describes these Doe

                                   2   Defendants as those officers who were “directed and encouraged” by Defendant DeGuzman to use

                                   3   excessive force against Plaintiff, and who “tortured” Plaintiff for fifteen minutes while he was

                                   4   handcuffed, but Plaintiff does not know these Doe Defendants’ names. Id. Although the use of

                                   5   Doe Defendants to identify defendants is not favored in the Ninth Circuit, see Gillespie v. Civiletti,

                                   6   629 F.2d 637, 642 (9th Cir. 1980); Wiltsie v. Cal. Dep’t of Corrections, 406 F.2d 515, 518 (9th

                                   7   Cir. 1968), situations may arise where the identity of alleged defendants cannot be known prior to

                                   8   the filing of a complaint. In such circumstances, the plaintiff should be given an opportunity

                                   9   through discovery to identify the unknown defendants, unless it is clear that discovery would not

                                  10   uncover their identities or that the complaint should be dismissed on other grounds. See Gillespie,

                                  11   629 F.2d at 642; Velasquez v. Senko, 643 F. Supp. 1172, 1180 (N.D. Cal. 1986). Plaintiff must

                                  12   provide to the court the names of these Sheriff’s Deputies (involved in the September 2018
Northern District of California
 United States District Court




                                  13   incident of alleged use of excessive force) as directed below.

                                  14   III.   CONCLUSION
                                  15          For the foregoing reasons, the court orders as follows:

                                  16          1.      Plaintiff’s complaint states a cognizable claim of excessive force against

                                  17   Defendants Kaiwai and DeGuzman as well as the unnamed Sheriff’s Deputies involved in the

                                  18   September 2018 incident of alleged use of excessive force. Plaintiff must provide to the court the

                                  19   names of these Sheriff’s Deputies by the date scheduled in this Order for any served Defendant to

                                  20   file a dispositive motion. Failure to do so will result in dismissal of any claims against these

                                  21   unnamed Sheriff’s Deputies without prejudice to Plaintiff filing a new action against them.

                                  22          2.      The Clerk of the Court shall mail a Notice of Lawsuit and Request for Waiver of

                                  23   Service of Summons, two copies of the Waiver of Service of Summons, a copy of the complaint

                                  24   and all attachments thereto (dkt. 1), a Magistrate Judge jurisdiction consent form, and a copy of

                                  25

                                  26
                                       “[t]here was never a response to [his] grievance issue.” Dkt. 1 at 2. It thus appears he has not
                                  27   exhausted his administrative remedies as required by 42 U.S.C. § 1997e(a). If the allegations that
                                       his grievance was not answered are true, however, it may be that administrative remedies are not
                                  28   “available” within the meaning of the statute. This is an issue better resolved at a later stage of the
                                       case.
                                                                                         3
                                   1   this Order to: Deputy Kaiwai and Lt. DeGuzman at the San Francisco County Sheriff’s

                                   2   Department. The Clerk shall also mail a copy of the complaint and a copy of this Order to the

                                   3   San Francisco County Counsel’s Office. Additionally, the Clerk shall mail a copy of this Order to

                                   4   Plaintiff.

                                   5           3.     Defendants are cautioned that Rule 4 of the Federal Rules of Civil Procedure

                                   6   requires them to cooperate in saving unnecessary costs of service of the summons and complaint.

                                   7   Pursuant to Rule 4, if Defendants, after being notified of this action and asked by the court, on

                                   8   behalf of Plaintiff, to waive service of the summons, fail to do so, they will be required to bear the

                                   9   cost of such service unless good cause be shown for their failure to sign and return the waiver

                                  10   form. If service is waived, this action will proceed as if Defendants had been served on the date

                                  11   that the waiver is filed, except that pursuant to Rule 12(a)(1)(B), Defendants will not be required

                                  12   to serve and file an answer before sixty (60) days from the date on which the request for waiver
Northern District of California
 United States District Court




                                  13   was sent. (This allows a longer time to respond than would be required if formal service of

                                  14   summons is necessary.) Defendants are asked to read the statement set forth at the foot of the

                                  15   waiver form that more completely describes the duties of the parties with regard to waiver of

                                  16   service of the summons. If service is waived after the date provided in the Notice but before

                                  17   Defendants have been personally served, the Answer shall be due sixty (60) days from the date on

                                  18   which the request for waiver was sent or twenty (20) days from the date the waiver form is filed,

                                  19   whichever is later. Defendants shall also respond to the Notice of Assignment of Prisoner

                                  20   Case to a United States Magistrate Judge for Trial by filing a consent/declination form on

                                  21   the date the Answer is due.

                                  22           4.     Defendants shall answer the complaint in accordance with the Federal Rules of

                                  23   Civil Procedure. The following briefing schedule shall govern dispositive motions in this action:

                                  24                  a.      No later than sixty (60) days from the date their answer is due, Defendants

                                  25   shall file a motion for summary judgment or other dispositive motion. The motion must be

                                  26   supported by adequate factual documentation, must conform in all respects to Federal Rule of

                                  27   Civil Procedure 56, and must include as exhibits all records and incident reports stemming from

                                  28
                                                                                         4
                                   1   the events at issue. A motion for summary judgment also must be accompanied by a Rand2 notice

                                   2   so that Plaintiff will have fair, timely and adequate notice of what is required of him in order to

                                   3   oppose the motion. Woods v. Carey, 684 F.3d 934, 935 (9th Cir. 2012) (notice requirement set out

                                   4   in Rand must be served concurrently with motion for summary judgment). A motion to dismiss

                                   5   for failure to exhaust available administrative remedies must be accompanied by a similar notice.

                                   6   However, the court notes that under the new law of the circuit, in the rare event that a failure to

                                   7   exhaust is clear on the face of the complaint, Defendants may move for dismissal under Rule

                                   8   12(b)(6) as opposed to the previous practice of moving under an unenumerated Rule 12(b) motion.

                                   9   Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (en banc) (overruling Wyatt v. Terhune, 315

                                  10   F.3d 1108, 1119 (9th Cir. 2003), which held that failure to exhaust available administrative

                                  11   remedies under the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), should be raised by a

                                  12   defendant as an unenumerated Rule 12(b) motion). Otherwise if a failure to exhaust is not clear on
Northern District of California
 United States District Court




                                  13   the face of the complaint, Defendants must produce evidence proving failure to exhaust in a

                                  14   motion for summary judgment under Rule 56. Id. If undisputed evidence viewed in the light most

                                  15   favorable to Plaintiff shows a failure to exhaust, Defendants are entitled to summary judgment

                                  16   under Rule 56. Id. But if material facts are disputed, summary judgment should be denied and the

                                  17   district judge rather than a jury should determine the facts in a preliminary proceeding. Id. at

                                  18   1168.

                                  19            If Defendants are of the opinion that this case cannot be resolved by summary judgment,

                                  20   they shall so inform the court prior to the date the summary judgment motion is due. All papers

                                  21   filed with the court shall be promptly served on Plaintiff.

                                  22                   b.     Plaintiff’s opposition to the dispositive motion shall be filed with the court

                                  23   and served on Defendants no later than twenty-eight (28) days after the date on which

                                  24   Defendants’ motion is filed.

                                  25                   c.     Plaintiff is advised that a motion for summary judgment under Rule 56 of

                                  26   the Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you

                                  27

                                  28   2
                                           Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998).
                                                                                       5
                                   1   must do in order to oppose a motion for summary judgment. Generally, summary judgment must

                                   2   be granted when there is no genuine issue of material fact—that is, if there is no real dispute about

                                   3   any fact that would affect the result of your case, the party who asked for summary judgment is

                                   4   entitled to judgment as a matter of law, which will end your case. When a party you are suing

                                   5   makes a motion for summary judgment that is properly supported by declarations (or other sworn

                                   6   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                   7   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                   8   as provided in Rule 56(e), that contradicts the facts shown in the defendant’s declarations and

                                   9   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                  10   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.

                                  11   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand, 154

                                  12   F.3d at 962-63.
Northern District of California
 United States District Court




                                  13          Plaintiff also is advised that—in the rare event that Defendants argue that the failure to

                                  14   exhaust is clear on the face of the complaint—a motion to dismiss for failure to exhaust available

                                  15   administrative remedies under 42 U.S.C. § 1997e(a) will, if granted, end your case, albeit without

                                  16   prejudice. To avoid dismissal, you have the right to present any evidence to show that you did

                                  17   exhaust your available administrative remedies before coming to federal court. Such evidence

                                  18   may include: (1) declarations, which are statements signed under penalty of perjury by you or

                                  19   others who have personal knowledge of relevant matters; (2) authenticated documents—

                                  20   documents accompanied by a declaration showing where they came from and why they are

                                  21   authentic, or other sworn papers such as answers to interrogatories or depositions; (3) statements

                                  22   in your complaint insofar as they were made under penalty of perjury and they show that you have

                                  23   personal knowledge of the matters state therein. As mentioned above, in considering a motion to

                                  24   dismiss for failure to exhaust under Rule 12(b)(6) or failure to exhaust in a summary judgment

                                  25   motion under Rule 56, the district judge may hold a preliminary proceeding and decide disputed

                                  26   issues of fact with regard to this portion of the case. Albino, 747 F.3d at 1168.

                                  27          (The notices above do not excuse Defendants’ obligation to serve similar notices again

                                  28   concurrently with motions to dismiss for failure to exhaust available administrative remedies and
                                                                                         6
                                   1   motions for summary judgment. Woods, 684 F.3d at 935.)

                                   2                   d.      Defendants shall file a reply brief no later than fourteen (14) days after the

                                   3   date Plaintiff’s opposition is filed.

                                   4                   e.      The motion shall be deemed submitted as of the date the reply brief is due.

                                   5   No hearing will be held on the motion unless the court so orders at a later date.

                                   6           5.      Discovery may be taken in this action in accordance with the Federal Rules of Civil

                                   7   Procedure. Leave of the court pursuant to Rule 30(a)(2) is hereby granted to Defendants to depose

                                   8   Plaintiff and any other necessary witnesses confined in prison.

                                   9           6.      All communications by Plaintiff with the court must be served on Defendants or

                                  10   their counsel, once counsel has been designated, by mailing a true copy of the document to them.

                                  11           7.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the court

                                  12   informed of any change of address and must comply with the court’s orders in a timely fashion.
Northern District of California
 United States District Court




                                  13   Pursuant to Northern District Local Rule 3-11 a party proceeding pro se whose address changes

                                  14   while an action is pending must promptly file a notice of change of address specifying the new

                                  15   address. See L.R. 3-11(a). The court may dismiss without prejudice a complaint when: (1) mail

                                  16   directed to the pro se party by the court has been returned to the court as not deliverable, and

                                  17   (2) the court fails to receive within sixty days of this return a written communication from the pro

                                  18   se party indicating a current address. See L.R. 3-11(b).

                                  19           8.      Upon a showing of good cause, requests for a reasonable extension of time will be

                                  20   granted provided they are filed on or before the deadline they seek to extend.

                                  21           IT IS SO ORDERED.

                                  22   Dated: July 5, 2019

                                  23                                                     ______________________________________
                                                                                         DONNA M. RYU
                                  24                                                     United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
                                                                                           7
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        NOLAN F. LEONARDO,
                                   4                                                          Case No. 4:19-cv-00685-DMR
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        KAIWAI, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on July 5, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Nolan F. Leonardo ID: S687016
                                       1 Moreland Drive
                                  18   San Bruno, CA 94066
                                  19

                                  20   Dated: July 5, 2019

                                  21
                                                                                          Susan Y. Soong
                                  22                                                      Clerk, United States District Court
                                  23

                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      Ivy Lerma Garcia, Deputy Clerk to the
                                                                                          Honorable DONNA M. RYU
                                  27

                                  28
                                                                                          8
